Advisory Action (cont.)
The claim amendments present unclear subject matter, and further limit the claim to include further components, therefore do not simplify or reduce the issues for appeal.
Proposed claim 1 is as follows:

    PNG
    media_image1.png
    778
    729
    media_image1.png
    Greyscale




	Examiner’s notes on the limitation: “wherein a sum of an amount of the ingredient B and an amount of a non-spherical ingredient in the ingredient A is 0.1 to 140% of an amount of the spherical ingredient in the ingredient A”: 
The spherical ingredient in Ingredient A, is required to be from 60.7 to 100 wt% of ingredient A.
Ingredient A to be in an amount of 10 to 36 wt% of the condiment, which means the spherical ingredient is in an amount of from 6.7 to 36 wt% of the condiment.
Given the spherical ingredient is 100 wt% of ingredient A, there is no amount of non-spherical ingredient in Ingredient A.
Therefore, the claim of an amount of a non-spherical ingredient requires some amount, wherein the claim is also open to there being no spherical ingredient, which appears to presents both narrow and broad amounts of a spherical ingredient.

Ingredient B is required to be in an amount of 0.1 to 18 wt% of the condiment.
Therefore is applicant wants to claim from zero to some amount of a non-spherical ingredient in ingredient A, the claim should set forth an optional non-spherical ingredient in ingredient A; and wherein a sum of an amount of the ingredient B and an optional amount of a non-spherical ingredient in the ingredient A is …
Further, the term “%” must have a unit to be clear (caloric %, Mass %, wt. %, % by vol., etc).



The proposed claim amendments, now has further ingredients, which means further searching an examination would require more time that that allowed under the AFCP 2.0 program.

Response to remarks
Request for Acknowledgement of Foreign Priority: It is asserted, that The Office's Patent Application Information Retrieval (PAIR) system indicates that a certified copy of the foreign priority document Japanese Patent Application No. 20 16-005349 was retrieved from the International Bureau on August 3, 2020. Accordingly, acknowledgement of receipt of the certified copy of the foreign priority document in the Office Action Summary is respectfully requested. 
In response, in the Bib Data Sheet, filed on 4/22/2020, it is noted that Applicant claims foreign priority and that 35 USC 112 (a-d) conditions are met.

Disposition of Claims: It is asserted, that Claims 1-9 were pending. Claims 5-8 were previously withdrawn. Claims 3, 4 and 9 are cancelled by way of this reply. Thus, claims 1-2 are currently under consideration. Claims 1 and 5 are independent and the remaining claims depend directly from one of claims 1 and 5. 
In response, Applicant’s timely response is appreciated.




Request for After Final Consideration Pilot (AFCP) Program 2.0: It is asserted, that Applicant respectfully requests this application be considered under the A.F.C.P. 2.0 program. A copy of Form PTO/SB/434 is filed with this reply. Applicant notes that this reply makes an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect and, hence, qualifies for the A.F.C.P. 2.0 program. 
 	If the Examiner disagrees, Applicant respectfully requests that the Examiner contact the undersigned or his associates at the telephone number listed below for a telephonic interview, as required under the AFCP Guidelines. See Guidelines for Consideration of Responses After Final Rejection under 37 CFR 1.116(b) under the After Final Consideration Pilot 2.0 (AFCP 2.0), ("If the application is not being allowed . . . [t]he examiner must request an interview with the applicant." (Emphasis Added)). 
In response, since the claim amendments require more time than allotted under the AFCP 2.0 program to search and consider the proposed claim amendments, not entered, said response is being treated under pre-pilot procedure which does not require an interview.  However, an interview was solicited.

Claim Amendments: It is asserted, that Claim 1 is amended to remove the claim limitation "wherein the spherical ingredient represents from 10 to 33 % by weight of the weight of the condiment." Claim 1 is also amended to include a liquid comprising water and vinegar, and to incorporate the subject matter of previous claim 3 to include a viscosity modifier, wherein the viscosity modifier is one or more selected from the group 
4 and Examples 1-11. No new matter is added. 
In response, although it is agreed at claims 4 and 8 state: “a sum of an amount of the ingredient (B) on a wet basis and an amount of a non-spherical ingredient in the ingredient (A) on a wet basis is 0.1 to 140% of an amount of the spherical ingredient in the ingredient (A) on a wet basis”, there is no support for an amount of a non-spherical ingredient in the ingredient (A) and the proposed claims do not recite a wet basis.  Therefore this is new matter.

Claim Rejections - 35 U.S.C. § 112(b): It is asserted, that Claims 1-4 and 9 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
Regarding claim 1, the Examiner asserts that the limitation of: 60.6% to 100 wt% of the spherical ingredient, making up 10 to 36 wt% of ingredient A, means the spherical ingredient is in the condiment in an amount of 6.07 to 36 wt%, and the claim of: the spherical ingredient represents from 10 to 33% by weight of the condiment is narrower. See Office Action, p. 3. The Examiner concludes that a broad range or limitation 
In response, Applicant’s timely response is appreciated, and given said claim amendments are entered, this appears to overcome said rejection.

It is asserted, that in addition, the Examiner asserts that in claims 1 and 9, it is unclear as to how the claimed Ingredient A and composition as a whole have the claimed viscosities using any types of food ingredients known, therefore, the claims are indefinite for missing a critical element, such as one that provides scope for the combination of ingredients that achieve such viscosities. See Office Action, p. 
4.  
Claim 1 is amended to include a liquid comprising water and vinegar; and a viscosity modifier, and to limit the viscosity modifier to one or more selected from the group consisting of xanthan gum and processed starch. As supported in para. [0051] of the specification as published or para. [0035] of the specification as filed, the viscosity modifier is used for adjusting the two kinds of viscosities, as determined by B-type viscometer and Bostwick viscometer. Because amended claim 1 includes the liquid comprising water and vinegar and the viscosity modifier in addition to the claimed 
In response, Applicant’s timely response is appreciated, and given said claim amendments are entered, this appears to overcome said rejection.

Claim Rejections - 35 U.S.C. § 103: It is asserted, that Claims 1-4 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over JP Patent Application No. 2008-167723 to Aoyama et al. ("Hiroshi") in view of FR Patent No. 2641675 to Didier et al. ("Didier"), U.S. Patent No. 4,049,831 to Ono et al. ("Ono") and CN Patent No. 103766840 ("'840"). To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
Claim 1 is amended to incorporate the subject matter of previous claim 4 and to recite, inter alia, "wherein a sum of an amount of the ingredient B and an amount of a non-spherical ingredient in the ingredient A is 0.1 to 140% of an amount of the spherical ingredient in the ingredient A." 
Regarding previous claim 4, the Examiner asserts that Hiroshi teaches ingredient A and ingredient B to have 5-50 wt% and 50-95 wt% respectively, and the sum of Hiroshi's ingredient B and non-spherical ingredient of A on a wet basis is 55 to 145%. See Office Action pp. 10-11. The Examiner further asserts that Hiroshi's spherical ingredient, sesame, is used in an amount of 20 wt% or more and 20% of 0.1 to 140% is 0.02 to 28% and therefore, the sum of Hiroshi's ingredient B and non-spherical ingredient of ingredient A encompasses the claimed limitation 0.1 to 140% of an amount of the spherical ingredient in the ingredient A. Id., p. 11. The Examiner also alleges that 
Applicant respectfully disagree with the assertion that Hiroshi teaches the claimed % range of the sum of the amounts of non-spherical ingredient of ingredient A and ingredient B with respect to the amount of spherical ingredient of ingredient A. 
As a preliminary point, ingredients A and B are claimed as "a 4-mesh-pass to 16-mesh-on ingredient" and "a 16-mesh-pass to 100-mesh- on ingredient" and therefore, ingredients A and B only includes solid ingredients that passes 4 mesh but does not pass 16 mesh, and that passes 16 mesh but does not pass 100 mesh, respectively. 
because Hiroshi's oil and aqueous phases include oil and water respectively, the mass amounts of the oil and aqueous phases taught by Hiroshi, which are 5-50% and 50%-95% as asserted by the Examiner, do not correspond to the amounts of ingredients A and B, which must be solids in the specific size range. 
In response, the claims merely require a 4 mesh pass to 16 mesh on ingredient.  In the case of ingredient A, since liquids are 4 mesh pass ingredients, they are encompassed by such a claim and this argument is not persuasive.  In the case of ingredient B, since liquid components are encompassed by a 16 mesh pass, they are encompassed by such a claim.  Mesh size merely refers to the size of particles that can pass through these openings, and liquids have particles, therefore, the claims do not require that all of the components of ingredients A and B be solids, therefore this argument is not persuasive.



It is asserted, that Applicant respectfully notes that Hiroshi teaches the oil phase and aqueous phase mass ratio to be 5/95 - 50/50. See Hiroshi, para. [0028]. In other words, Hiroshi's liquid seasoning consists of oil and aqueous phases. Thus, the sum of Hiroshi's oil and aqueous phases cannot exceed 100 wt% and therefore, the range of 55 to 145 wt% as provided by the Examiner is incorrect. 
In response, Hiroshi’s spherical ingredient, sesame is used in an amount of 20 wt% or more (0033) which encompasses 0.1 to 140% of an amount of the spherical ingredient in the ingredient (A) (i.e. 0.1 to 140 % of 20 % or more, i.e. 0.02 to
28%).
Further, Hiroshi’s ingredient (A) is non spherical and taught to be used in amounts of 5 to 50 wt% (0028). 
The modified teaching, in Didier, provides the aqueous phase (ingredient B) is used in amounts of 3 to 9 wt%, with 0 to 15 wt% of a solution of spices/condiments, aromatics or the like (see starting at the 4th paragraph on pg. 3), which encompasses the use of the aqueous phase (Ingredient B) in an amount of 0.1 to 18 wt%, in the condiment, as claimed.
Therefore the sum of Didier’s ingredient (B) (3-9 wt%) and Hiroshi’s non- spherical ingredients (A) on a wet basis of 5 to 50 wt%, encompasses 0.1 to 140% of an amount of the spherical ingredient in the ingredient (A) (20 wt% or more) because 0.1 of 20 wt% or more is 0.02 wt% or more.



It is asserted, that Hiroshi teaches that the amount of sesame to be ground in the oil phase is 1 to 200 parts per 100 parts of the oil phase, and the sesame having a particle diameter of 1 mm or more is 20% or more. See Hiroshi, paras. [0033] and [0038]. Applicant respectfully emphasize that Hiroshi teaches that grain sesame may be used as a raw material to be ground, and the sesame used is ground in the oil phase. Id., paras. [0033]-[0034]. Hiroshi teaches that sesame blended into an oil phase and ground in the oil phase improves the flavor of the liquid seasoning, suggesting the grinding or pulverizing process provides advantageous technical feature. Id., para. [0008]. Hiroshi further teaches that "it is preferred to extract not only the flavor component but also the fat and oil in the roasted sesame at the same time" Id., para. [0035]. A person of ordinary skill in the art would reasonably conclude that fat and oil cannot be extracted from a whole or grain sesame. Therefore, Hiroshi's sesame in the liquid seasoning must be pulverized/round. Hiroshi further teaches that "the term "pulverization" includes a method in which a structure is broken down, and a structure is broken by a crack or the like while keeping an original shape of sesame, and a particle sesame may be left, suggesting that a portion of the sesame may be left intact as a whole or grain sesame. See Hiroshi, para. [0035]. However, Hiroshi is silent regarding the amount of grain sesame left intact in the oil phase or the condiment, or the ratio of grain and ground sesame in the oil phase. Applicant respectfully notes that ground sesame cannot be considered as a spherical ingredient based on the definition in the specification, which recites that the spherical ingredient must have a repose angle of 20 to 45°. See present specification, para. [0036] as published, or para. [0024] as filed. 

In response, the section cited states: “In one or more embodiments, the spherical ingredient having lower repose angle tends to roll down more easily, and such a spherical ingredient easily rolls down even in a condiment liquid to a bottom of a container. The repose angle of the spherical ingredient, at which one or more embodiments of the present invention can be used, is 20°<a<45°, preferably 25°<a<40°, more preferably 25°<a<38°, and most preferably 25°<a<37°.With regard to the ingredients having a repose angle less than 20°, the fluidity is extremely high, and the effect according to one or more embodiments of the present invention may not be sufficiently exerted.”  Also, para. 0006 of the pending specification is clear that the sesame grain is used as the spherical ingredient. 

It is asserted, that ground sesame has a repose angle of 48.5°, as shown in Table 4 of the present specification, and therefore, not a spherical ingredient. 
In response, Table 4 is a single embodiment, therefore this argument is not persuasive.  Applicant does not claim or define the repose angle of the spherical ingredient, therefore this argument is not persuasive.

It is asserted, that Because Hiroshi does not teach or suggest the amount of whole sesame that may be left intact in the oil phase, and ground sesame cannot be 
In response, Hiroshi is clear that the sesame seeds are a grain (i.e. whole) or ground (0033, as cited in the rejection of record.  The amount of sesame seeds taught for use have a diameter size of 1 mm or used in an amount of 20% or more (0033). The teaching of a particle size does not exclude the grain itself, as particles encompass small portions of matter, and sesame seeds are small portions of matter.

It is asserted, that as discussed above, the sesame of Hiroshi must be pulverized or ground, and such sesame would have a broken structure. Therefore, the sesame comprising a particle diameter of 1 mm or more in an amount of 20% or more taught by Hiroshi does not correspond to the claimed spherical ingredients content range of 60.7 to 100 % by weight of ingredient A. For this additional reason, Hiroshi does not teach or suggest the spherical ingredient content range. 
In response, Horoshi teaches that the original shape of the sesame is kept even after being pulverized (0035), therefore the particles regardless is pulverized portions or original gran are spherical. 



It is asserted, that the Examiner admits that Hiroshi does not discuss the amount of ingredient B in the emulsion condiment. Id. However, Didier is cited as providing that the aqueous phase is used in amount of 3 to 9 wt%, with 0 to 15 wt% of a solution of spices/condiments, aromatics or the like, encompassing the use of the aqueous phase in an amount of 0.1 to 18 wt% in the condiment, as claimed. Id., pp. 7-8. 
However, the Examiner also asserts that Hiroshi's ingredient B is taught to be used in an amount of 50 to 95 wt%. See Office Action, p. 10. Because the Examiner states that Hiroshi does not discuss the amount of ingredient B while asserting that Hiroshi's ingredient B is taught to be used in the amount of 50 to 95 wt%, it appears that the statements by the Examiner regarding the amount of ingredient B in Hiroshi's condiment are contradictory.  
In response, the regardless of said typo, the rejection of record provides, 
wt% or more (0033) which encompasses 0.1 to 140% of an amount of the spherical ingredient in the ingredient (A) (i.e. 0.1 to 140 % of 20 % or more, i.e. 0.02 to
28%).
Further, Hiroshi’s ingredient (A) is non spherical and taught to be used in amounts of 5 to 50 wt% (0028). 
The modified teaching, in Didier, provides the aqueous phase (ingredient B) is used in amounts of 3 to 9 wt%, with 0 to 15 wt% of a solution of spices/condiments, aromatics or the like (see starting at the 4th paragraph on pg. 3), which encompasses the use of the aqueous phase (Ingredient B) in an amount of 0.1 to 18 wt%, in the condiment, as claimed.


It is asserted, that Didier's ingredient a), b) and c) do not contain solids and therefore, cannot correspond to the claimed ingredient B, and Didier's ingredient d) is a solution. A solution is generally understood by a person of ordinary skill in the art to include liquid such as water. However, Didier is silent regarding the amount of liquid or the solid in the solution of ingredient d). Because neither Hiroshi nor Didier teaches the amount of solids. 
In response, a solution only require a minor consitituant to be uniformly distributed in the solvent, however, it is an aqueous solution is when all ingredients are homogenous, therefore the argument toward solution is not persuasive.  Further, the claims do not require solid ingredients in ingredient B, therefore although provides the aqueous phase (ingredient B) is used in amounts of 3 to 9 wt%, with 0 to 15 wt% of a solution of spices/condiments, aromatics or the like (see starting at the 4th paragraph on pg. 3), this is not required or excluded of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793